Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 8/10/2022.
2.    Claims 1, 3-8, 10-15 and 17-23 are presented for examination.

Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.

3. Claims 1, 8, 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U. S. Patent No. 10,754,406. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 8, 11 and 15 of the instant application is anticipated by claims 1, 8 and 15 of the patent where claims of the patent contains all the limitations of claims 1, 8, 11 and 15 of the instant application. Therefore, Claims 1, 8, 11 and 15 of the instant application is not patently distinct from the earlier parent claim and as such is unpatentable for nonstatutory double patenting.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3, 8, 10, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheim et al. (“Cheim”), U.S. Patent Publication No. 2014/0025211 and Dorogi et al. (“Dorogi”), U.S. Patent Application Publication No. 2009/0222241.
Regarding Claims 1, 8 and 15, Cheim teaches an apparatus, comprising:
a memory storing instructions [Para: 0002(instructions stored in a memory to “generates recommended actions dynamically based on on-line data, off-line data”)]; and
logic (20), at least a portion of the logic implemented in circuitry coupled to the memory [Fig-1(connection between instruction memory and 20)], the logic to:
receive an alarm status string (at interface 170 from 30a-30d) comprising a plurality of alarm status bits from a power device comprising a plurality of power elements (status data of power distribution asset 40 “received from the on-line sensors 30a-d” at expert system 12 in logic 20), each one of the plurality of alarm status bits indicating an active alarm state of the one of the plurality of power elements [Para: 0017 and (where system 10 “simultaneously monitor operating parameters on-line sensors 30a-d” indicates active state of power distribution asset 40)], and determine each of the plurality of power elements in the active alarm state based
on the alarm status string via setting an alarm status associated with one of the plurality
of power elements to the active alarm status responsive to a corresponding one of the
plurality of alarm status bits having an alarm value [Para; 0017(“corelates on-line operating parameter data received from the on-line sensors 30a-d” to it’s respective “off-line parameter data from database 52 … SCADA network 60” where off-line data includes “test result” corresponding value)]. Cheim does not disclose expressly the alarm status bit representing one of a plurality of power elements and indicate an active alarm based on a value of the status bit.
 
In the same field of endeavor, (e.g., monitoring power level and transmitting an alarm based on monitoring), Dorogi teaches receiving an alarm status string comprising plurality of alarm status bits [Para: 0124 (diagnostic program may “receive current information from a current sensor” as an “actual alarm” or “Flag” bit see para: 0126)] and wherein the Plurality of alarm status bits representing one of a plurality of power elements (such as “low current alarm”) and indicate an active alarm based on a value of the status bit [Para: 0134(“If the instantaneous current level is lower than one or more threshold values, then the intelligent luminaire manager 112 may generate a low-current alarm event or status .The generated alarm event or status may be transmitted to the network operation center … The network operation center 106 may provide the received alarm event or status information to the light system owner/operators 108 and/or maintenance personnel”. In short, an alarm is generated where a status (bit) of the alarm is indicating a type of power element such as “low current alarm”)].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cheim’s teachings of receive an alarm status string comprising a plurality of alarm status bits from a power device comprising a plurality of power elements, each one of the plurality of alarm status bits indicating an active alarm state with Dorogi’s teachings of Plurality of alarm status bits representing one of a plurality of power elements and indicate an active alarm based on a value of the status bit for the purpose of informing a user of exact reason for the alarm in order to prepare and/or ready to take action for the alarm.
Regarding Claims 3, 10 and 17, Cheim teaches the alarm status identifier comprising an alarm status object identifier (OID) operative to cause the power device to return the alarm status string [Para: 0023(when identifying status data for load voltage/current or “status of protective relays (tripped or not tripped)” by an identifier from a status data)]. 
Dorogi teaches a logic responsive to executing the instructions, to poll a power device [Para: 0124 (diagnostic program may “receive current information from a current sensor” as an “actual alarm” or “Flag” see para: 0126)] using an alarm status identifier [Para: 0134(“intelligent luminaire manager 112 may generate a low-current alarm event or status .The generated alarm event or status may be transmitted to the network operation center …”)].
5.	Claims 5-7, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheim and Dorogi as applied claim 1 above (hereinafter, “Cheim-Dorogi”) and Steele et al. (“Steele”), U.S. Patent Application Publication No. 2015/0057825.
Regarding Claims 5, 12 and 19, Cheim-Dorogi teaches the power device comprising a power distribution unit (PDU) [Cheim, Fig-1(40a-d)]. Cheim-Dorogi does not disclose expressly power distribution unit comprising a plurality of power outlets of the PDU.
In the same field of endeavor (e.g., power distribution for devices with variation in voltage), Steele teaches a power distribution unit comprising a plurality of power outlets of the PDU [Para: 0029 and Fig-1(130)].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cheim-Dorogi’s teachings of power device comprising a power distribution unit with Steel’s teachings of a power distribution unit comprising a plurality of power outlets of the PDU for the purpose of providing an accessibility and connecting a device to a power source for an operational purpose as it is needed in order to convenience for a user of the device.  
Regarding Claims 6-7, 13-14 and 20, these claims recite various aspects of power distribution method involving alarm. One of ordinary skill in the art at the time of the invention was filed to have modified Cheim-Dorogi and Stelle’s teachings to determining an outlet determined to be associated with a previously-connected device and setting an alarm threshold to a minimum value based on design requirement in order to have convenience and efficiency in a system.

Allowable Subject Matter
6.	Claims 4, 11, 18 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest individually or combination (for claim 4) “the logic to parse the alarm status string for determining each of the plurality of power elements in the active alarm state by:
converting the alarm status string to an alarm status integer, converting the alarm status integer to an alarm status binary string, and
padding the alarm status binary string until an alarm status binary string length equals a number of the plurality of power elements, each of a plurality of bits in the alarm status binary string associated with one of the plurality of power elements” and (for claim 21) “the value of the one of the plurality of alarm status bits comprising a binary value configured to be set to one of a first binary value or a second binary value, wherein: the first binary value indicates an active alarm state for the one of the plurality of power elements being represented by the one of the plurality of alarm status bits, and the second binary value indicates a non-active alarm state for the one of the plurality of power elements being represented by the one of the plurality of alarm status bits”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187